Citation Nr: 0012160	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left shoulder injury, rated as 40 percent 
disabling between January 10, 1992, and February 8, 1999, 
rated as 100 percent disabling effective February 9, 1999, 
and rated as 20 percent disabling effective April 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This appeal arises from a February 1992 rating decision of 
the Portland, Oregon, Regional Office (RO) that denied a 
claim for an increased rating for the veteran's service-
connected residuals of a left shoulder injury, which were 
then rated as 20 percent disabling.  In July 1996, the Board 
of Veterans' Appeals (Board) remanded the veteran's claim for 
further evidentiary development and adjudication.  Pursuant 
to that remand, in January 1998, the RO awarded a 40 percent 
rating for the service-connected left shoulder disability, 
effective January 10, 1992.  In March 1999, the RO awarded 
the veteran a temporary 100 percent rating for thirteen 
months of convalescence on the basis of a February 1999 total 
shoulder arthroplasty (shoulder replacement surgery), 
effective February 9, 1999.  That rating was reduced to a 20 
percent rating effective April 1, 2000.  The veteran has 
expressed disagreement with the pre-arthroplasty rating level 
(the 40 percent rating in effect between January 1992 and 
February 1999) and the post-arthroplasty convalescence rating 
level (the 20 percent rating in effect since April 1, 2000).  
The Board will address the post-arthroplasty 20 percent 
rating in the REMAND portion of this decision. 

FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran suffered multiple dislocations of his left 
shoulder during his active service, resulting in left 
shoulder repair in 1977.

3.  The veteran has been awarded service connection for 
residuals of a left shoulder injury.

4.  Department of Veterans Affairs (VA) examinations indicate 
that the veteran has been unable to use his left shoulder and 
arm, except for tasks involving his left hand lower than the 
elbow, as a result of left shoulder pain.

5.  The veteran was diagnosed with severe degenerative 
osteoarthritis of the glenohumeral joint and has experienced 
significant pain on all motions involving his left shoulder.

6.  The veteran underwent a total left shoulder arthroplasty 
in February 1999.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
residuals of a left shoulder injury, currently evaluated as 
20 percent disabling, are met for the period between January 
10, 1992, and February 8, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5200-03 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must determine whether the veteran's 
increased rating claim is well grounded.  Under 38 U.S.C. 
§ 5107(a) (West 1991), VA has a duty to assist only those 
claimants who have submitted well grounded (i.e., plausible) 
claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  Indeed, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's increased rating claim is 
well grounded on the basis of his statements and testimony 
about the frequency and severity of his symptoms and the 
records of treatment and surgery for his disability.  Since 
the claim is well grounded, VA's duty to assist the appellant 
in the development of the claims has been triggered.  

The veteran's service-connected left shoulder disability is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under several potentially applicable 
provisions.  The criteria for degenerative osteoarthritis are 
applicable to his disability.  See 38 C.F.R. § 4.71a, DC 5003 
(1999).  Under DC 5003, ratings are based on limitation of 
motion of the affected part, but if there is no limitation of 
motion, a 20 percent rating is warranted with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with incapacitating exacerbations.  The 
20 percent rating is the maximum allowable rating under DC 
5003.  Therefore, the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating in this particular 
case, and the Board will discuss the applicability of the 
other regulatory criteria.

The other applicable regulatory criteria are set forth in 
38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, and 5203 (1999).  
These criteria provide different ratings for the minor arm 
and the major arm.  The veteran has testified and otherwise 
indicated (in various treatment records) that he is right-
handed; therefore, the Board will apply the ratings and 
criteria for the minor arm under the relevant diagnostic 
codes.  

Under DC 5200, a 30 percent rating is warranted for ankylosis 
of scapulohumeral articulation where the articulation is 
intermediate between favorable and unfavorable.  A 40 percent 
rating is warranted where such articulation is unfavorable 
and abduction is limited to 25 degrees from the side.  The 40 
percent rating is the highest available rating for a minor 
arm under DC 5200.  

Under DC 5201, a 30 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  The 30 
percent rating is the highest available rating under this 
code.

Under DC 5202, a 40 percent rating is warranted for 
impairment of the humerus where there is fibrous union of the 
humerus.  A 50 percent rating is warranted where there is 
nonunion of the humerus (false flail joint), and a 70 percent 
rating is warranted where there is loss of the head of the 
humerus (flail shoulder). 

Under DC 5203, the highest available rating is a 20 percent 
rating.  Therefore, the Board will not consider this 
diagnostic code since the veteran would not be able to obtain 
a higher rating based on this code.

During his active service, the veteran suffered a left 
shoulder injury while wrestling in connection with his 
capacity as an activity specialist and wrestling coach.  
Service connection was established for a left shoulder 
injury, effective the date following his separation from 
service, at a 20 percent disability level.  In January 1992, 
the veteran filed a claim seeking an increased rating for his 
left shoulder disability.  The veteran states that his 
disability has worsened in that he has more pain and he 
sometimes feels numbness in his arm.  Additionally, as will 
be discussed below, the veteran's condition necessitated a 
total shoulder arthroplasty during the pendency of his claim.

The veteran underwent modified Bankart repair (comparable to 
a Putti-Platt procedure) of his left shoulder in May 1977.  
Following this reconstructive surgery, he began having 
dislocative episodes.

The veteran has been an employee for the United States Postal 
Service.  As part of his employment requirements, he 
underwent a physical examination in September 1992.  At that 
time, he reported his history of a shoulder dislocation 
during his active service,  However, on examination, his 
upper extremities were described as normal.  Specifically, 
the examiner discussed the in-service injury and reported 
that there were no sequelae following the surgery that was 
performed during service.  Indeed, referring to the veteran's 
post-service manual labor, the examiner remarked that the 
veteran had full range of motion and no muscle wasting and 
that he had no problem except for the "expected degree of 
fatigue."  However, subsequent medical treatment records do 
not support the findings of the United States Postal Service 
examination, and the veteran has in fact testified that he 
did not report his left shoulder disability to the physician 
at the time of that examination because he did not want to 
jeopardize his employment prospects.

The RO has obtained VA treatment records regarding the 
veteran's left shoulder disability.  The veteran was seen in 
May 1992 for complaints of left shoulder pain.  Forward 
flexion at that time was to 90 degrees, abduction was to 90 
degrees, external rotation was to 30 degrees, and internal 
rotation was to the L3-4 level (apparently referring to the 
point of motion relative to the veteran's spine).  
Radiographic examination revealed advanced degenerative 
disease of the glenohumeral joint.

A June 1992 outpatient treatment record indicates that the 
veteran had been having increasing shoulder pain for the past 
two years and that he had problem sleeping at night because 
of shoulder pain.  Range of motion was decreased, and he was 
trying not to use his left shoulder due to constant pain.  
There was no atrophy, but there was tenderness to palpation.  
Abduction was to 110 degrees, external rotation to -25 
degrees, internal rotation to 15 degrees, and strength was 
5/5 throughout the upper extremities.  There were signs of 
crepitus.

In July 1992, the veteran reported having increasing pain for 
the last few years since in-service left shoulder surgery.  
He reported doing isometric exercises with problems.  On 
examination, there was no atrophy, but shoulder motion was 
decreased.  He could not abduct his left shoulder more than 
90 degrees without pain.  Internal rotation was to 15 
degrees.  

In August 1992, a VA physician conducted range of motion 
tests of the veteran's left shoulder.  There was good 
abduction, with passive abduction to 180 degrees; active 
abduction was to 110 degrees with pain.  Forward flexion was 
to 110 degrees without apprehension, and external rotation 
was to -10 degrees.  Radiographic examination at that time 
revealed degenerative change of the inferior margin of the 
humeral head.

In September 1992, a VA physician noted that the veteran's 
only option was to undergo a total shoulder arthroplasty; 
however, since the veteran was able to modify his activities 
to make the level of pain tolerable, the VA physician decided 
to hold off on the arthroplasty "for now."

In connection with his claim for an increased rating, the 
veteran has undergone several VA examinations.  Two of those 
examinations were performed in September 1992 and in November 
1993.  

In the September 1992 examination report, the VA examining 
physician recounted the veteran's history of progressive 
pain, progressive disability, and progressive limitation of 
motion and of function since the in-service injury and 
surgery.  The physician indicated that the veteran's left 
shoulder was "virtually unusable" at that time.  
Reportedly, the veteran did not use his left arm except for 
his left hand up to the elbow.  The left shoulder was 
"virtually frozen with regard to its utility."  A sports 
medicine orthopedics specialist opined that the veteran's 
pain precluded activities of daily living in a very motivated 
patient and that the veteran would benefit from a total 
shoulder arthroplasty.  On physical examination, there was 
some mild muscular atrophy around the left shoulder 
diffusely.  It was mildly and diffusely tender to direct 
palpation.  There was a well healed anterior surgical scar.  
The veteran was very protective of his shoulder.  He would 
put on and take off his clothes with virtually no shoulder 
movement at all.  Range of motion testing revealed 
approximately 30 degrees of adduction, 40 degrees of forward 
flexion, and zero degrees of extension.  The examining 
physician's assessment was extreme left shoulder condition 
with extreme marked limitation of range of motion with 
evidence of atrophy and X-ray evidence of extremely advanced 
arthritic changes making it an end-stage degenerative left 
shoulder condition.  The physician opined that this was a 
highly advanced case, particularly given the fact that the 
veteran was only 40 years old at that time.

On the November 1993 examination, the veteran reported that 
he had begun having dislocative episodes of his left shoulder 
following reconstructive surgery in 1977.  These episodes 
were primarily secondary to decreased use due to pain.  The 
examining VA physician recounted that the veteran dropped out 
of school because of left shoulder pain.  The examiner, 
however, specifically noted that the veteran "has done 
remarkably well doing various jobs including labor, masonry 
and electrical work with the use of essentially only his 
right arm due to the disuse of his left shoulder."  The 
examiner noted that the veteran had been working as a walking 
postal carrier but that he had been unable to do this work 
because of left shoulder pain and that he had switched to a 
position as a sorting clerk with the United States Postal 
Service.  The veteran told the examiner that as long as he 
could keep his elbow still he was "okay."  However, if he 
had to do any abduction or flexion with the shoulder, the 
pain was reportedly "remarkable."  The examining VA 
physician indicated that a VA medical facility was planning 
on placing the veteran on a waiting list to undergo total 
shoulder arthroplasty and that the veteran was continuing to 
do daily exercises to maintain muscle tone around the 
shoulder girdle.  The examiner found the veteran to be very 
sincere and very cooperative. 

On physical inspection in September 1992, the veteran had 
good muscle around the left and right shoulder girdle without 
any significant difference or atrophy.  The supra- and 
infraspinatus muscles and the deltoid muscle had not 
atrophied.  There was an eight centimeter anterior scar over 
the left shoulder over the site of the in-service surgery.  
The scar was well healed and non-tender.  The veteran had no 
tenderness along the left clavicle, the left 
acromioclavicular joint, the left acromial tip, or the left 
bicipital groove.  He had good strength with left elbow 
flexion and extension.  The active ranges of motion were as 
follows: forward flexion to 90 degrees, abduction to 80 
degrees, external rotation to -10 degrees, internal rotation 
to 60 degrees.  However, there was "significant pain with 
the range of motion attempts."  The examiner also conducted 
passive testing of range of motion.  On passive testing, 
abduction was to 150 degrees, but with pain.  The veteran was 
described as extremely cooperative despite the pain.  

Radiographic examination indicated degenerative changes to 
the glenohumeral joint with subchondral cyst and large 
inferior humeral head spurring.  The X-rays revealed a loose 
body in the subscapular recess with additional loose bodies 
in the axillary recess.

The examining VA physician diagnosed the veteran with 
significant, advanced degenerative osteoarthritic changes of 
the left shoulder, post-traumatic and secondary to multiple 
dislocations.  He also noted that the veteran was on the 
waiting list for a total shoulder arthroplasty, which, 
despite the veteran's relatively young age, was the only 
alternative to reduce the pain level and increase the level 
of functioning.  The examiner concluded, "The [veteran] is 
remarkable in the sense that he has maintained his shoulder 
musculature as well as he has and continues to perform 
various manual labor type jobs despite the use of only one 
arm."

The veteran underwent a VA joints examination in December 
1996.  At that time, he had some discomfort in the left 
scapula, with severe pain in the joint area.  The left 
shoulder tended toward fatigue, but he reported favoring the 
left shoulder so that fatigue was not that much of a problem.  
The left shoulder had severe loss of motion and some moderate 
crepitation.  Indeed, the left shoulder felt weak and clumsy.  
While both upper arms were "okay," the left hand had some 
occasional numbness.  His use of his left forearm, wrist, and 
hand were normal as long as he could keep his elbow at his 
side.  Reportedly, his sleeping was not very good because of 
shoulder pain.  On range of motion testing, neck motion was 
normal and without pain.  However, shoulder motion permitted 
external rotation to +40 degrees/-30 degrees, internal 
rotation to 95/60 degrees, forward elevation to 180/60 
degrees, extension to 90/30 degrees, and abduction to 180/20 
degrees.  He exhibited severe pain with these movements.  He 
guarded the left shoulder severely, and the movements were 
performed by getting some relaxation.  Without that 
relaxation, ranges of motion for the left shoulder were 
"even less."  With his arm abducted to 20 degrees (the 
maximum on the left), external rotation was +50/-30 degrees, 
and internal rotation was 90/60.  Some crepitation was in 
evidence at the left glenohumeral joint.  His left scapula 
had some mild muscular tenderness.  The shoulder joint area 
was nontender bilaterally.  The examining physician noted 
that there was a well healed anterior surgical scar that 
measured 10 centimeters.  The examining physician also noted 
that the trapezius muscle, the acromioclavicular joint, 
greater tuberosity, and bicipital groove were specifically 
non tender.  On examination, the VA physician recounted the 
veteran's left shoulder injury and surgery history and stated 
that continued pain and loss of motion at the left shoulder 
involved mainly the shoulder joint and were diagnosed as 
degenerative arthritis, while some mild discomfort in the 
left scapular area was diagnosed as mild muscular strain; 
this muscle strain related to the shoulder joint because he 
had to compensate for the loss of glenohumeral motion by 
moving the scapula more than usual.  The VA physician 
predicted that the veteran would require left shoulder 
problems with or without surgery.  According to the VA 
physician, the veteran had a definite loss of function 
because of pain and loss of motion.  The veteran also 
exhibited signs of fatigue, although the veteran did not use 
the left shoulder enough to cause fatigue often.  However, he 
did have some feelings of impaired coordination because of 
arthritis.  Asked to quantify the veteran's left shoulder 
disability, the examining VA physician stated that the 
veteran already had severe loss of motion of the left 
shoulder joint.  "To put some degrees on the additional 
difficulty from the symptoms [of pain, fatigue, and impaired 
coordination], I would reduce all of the motions 20 degrees 
to compensate for the symptoms," the physician concluded.  
With regard to the effect of the left shoulder disability on 
his employment, the VA physician commented that the veteran 
was working at that time.  While his left upper extremity was 
limited to being used with the elbow at the side, he was able 
to function fairly well in that situation.  He was not able 
to do any overhead work with the left upper extremity, and he 
had a difficult time doing manual activities on the left that 
were much higher than the elbow.  The VA physician observed 
that the veteran was therefore limited to doing light types 
of activity.  The veteran was able to tolerate well other 
activities, such as standing and walking, and the right upper 
extremity was still quite good.  Finally, the VA physician 
explained that the veteran had severe objective problems and 
that "his subjective symptoms are readily explained by the 
severity of the objective problem."

The physician also discussed the prospects for relief from 
left shoulder joint replacement, but he indicated that some 
of those replacements do not work out very well.  He also had 
feelings of weakness because of disuse and arthritis. 
In April 1998, VA obtained an opinion regarding a prior 
notation of scapular muscle strain on the left.  A VA 
physician's assistant remarked that the scapular muscle 
strain on the left was "a transitory issue" and that 
"muscle strains can resolve and recur."

The veteran testified at a hearing before the RO in May 1994.  
At that hearing, he stated that he tended to favor his left 
arm because of his left shoulder disability, but he also 
indicated that he tried to maintain overall muscle strength 
through exercising.  He also remarked that he was working as 
a postal carrier but that he had not informed his employer 
about his left shoulder disability in an effort to obtain and 
retain employment.  Nevertheless, his current left shoulder 
disability included limitation of motion and significant pain 
that created problems in certain positions and affected his 
ability to sleep peacefully.  Indeed, he testified that the 
pain affected his range of motion on the left arm and left 
shoulder.   

The record also contains additional treatment records for the 
veteran.  In April 1998, he was reexamined at a VA medical 
center.  At that time, he was able to actually flex to 90 
degrees, and passive flexion was to 120 degrees.  Active 
abduction was to 70 degrees while passive abduction was to 85 
degrees.  External rotation was to 20 degrees, and internal 
rotation was to the buttock L5 region.  Tests of strength 
were 5/5 on flexion, 4/5 on abduction, 4/5 on internal 
rotation, and -5/5 on external rotation.  The examining VA 
physician observed that there was significant pain with range 
of motion.  X-rays confirmed severe degenerative arthritis of 
the glenohumeral joint.

On a different VA examination in April 1998, there was 
decreased range of motion of the left shoulder, with 
abduction to 30 degrees, pain on shoulder shrug, and absent 
external rotation.  There was also pain with movement to 
resistance. 

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court 
held that the rule against pyramiding of benefits (see 
38 C.F.R. § 4.14 (1999)) "does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that an examination should consider "the degree 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination."  DeLuca, 
8 Vet. App. at 207; see 38 C.F.R. § 4.45 (1999).  
Examinations should include an assessment of the degree of 
limitation of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged 
joint."

The veteran's left shoulder pain and the descriptions of the 
limitation of motion as a result of that advanced 
osteoarthritic pain present a picture of left shoulder 
disability that was severe until at least the time of the 
total left shoulder arthroplasty in February 1999.  Indeed, 
VA physicians had been recommending that the veteran undergo 
such a procedure for some time because of his inability to 
use his left arm at all.

The Board focuses on 38 C.F.R. § 4.71a, DC 5202, because that 
is the only schedular basis for a rating greater than the 40 
percent rating in effect up to the time of the February 1999 
total left shoulder arthroplasty.  As the evidence described 
above indicates, the majority of the evidence of record 
indicates that the veteran has been experiencing significant 
pain and has been diagnosed with advanced degenerative 
osteoarthritis of the glenohumeral joint.  (The term 
"glenohumeral joint" refers to the articulation of the 
humerus with the scapula at the glenoid cavity.  See STEDMAN'S 
MEDICAL DICTIONARY at 724 (26th ed. 1995).  In view of the 
numerous descriptions of the pain associated with left 
shoulder motion; the findings of advanced degenerative 
osteoarthritis of the glenohumeral joint; the descriptions of 
the veteran as cooperative, honest, and motivated to work 
despite his disability; and the indications that he had been 
unable to use his left shoulder and was forced to rely on his 
right arm and shoulder, the veteran's disability is most 
closely analogous to a situation involving the loss of the 
head of the humerus.  While it is possible for the veteran to 
move his left shoulder, such motion is accompanied by pain, 
and that pain is also constant regardless of motion.  
Therefore, since the arthritis has severely affected the 
veteran's glenohumeral joint (i.e., at the head of the 
humerus), a 70 percent rating under DC 5202 is warranted.

The Board notes that the 70 percent rating applies to the 
period between January 10, 1992, the date of the veteran's 
claim, and February 8, 1999, the date before the total left 
shoulder arthroplasty (and the attendant 100 percent rating 
that was previously assigned for a period of convalescence).  

The Board notes the veteran's additional arguments.  The 
veteran asserted that he should be evaluated under the 
diagnostic code relating to muscle injuries of the Group II 
muscles of the shoulder girdle and arm.  A 30 percent rating 
is the highest available rating under that code for severe 
disability.  38 C.F.R. § 4.73, DC 5302 (1999).  However, this 
diagnostic code is not applicable.  As discussed on several 
examination reports and as described by the veteran, there is 
no muscle impairment associated with his left shoulder 
disability.  On the contrary, the musculature around his left 
shoulder has been described as good, and the veteran has 
stated that he exercises his arm to achieve strong muscles in 
that area.  

Finally, the veteran has sought consideration of his 
increased rating claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (1999).  Under this provision, a 
claim for compensation may be considered on an extraschedular 
basis by the appropriate VA officials.  See Floyd v. Brown, 9 
Vet. App. 88, 96 (1996) (extraschedular rating issue was 
component of claim for an increased rating).  The Board may 
not assign in the first instance an extraschedular rating 
under 38 C.F.R. § 3.321(b).  However, the Board is obligated, 
in the appropriate circumstances, to refer the issue of 
extraschedular consideration for compliance with the 
procedural requirements of 38 C.F.R. § 3.321(b)(1) and for 
consideration of an extraschedular rating by the officials to 
whom this authority has been delegated by the regulation.  
See Floyd, 9 Vet. App. at 95.  The Board must address 
referral under 38 C.F.R. § 3.321(b) only where the 
circumstances might be deemed exceptional or unusual by VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the veteran has 
certainly testified and the medical records definitely 
indicate that, at least up to the time of the total shoulder 
arthroplasty, he had significant pain arising from advanced 
degenerative arthritis, which is extraordinary and unusual 
for a person of his relatively young age.  However, in light 
of the Board's decision to award a higher rating for the 
period between the date of the veteran's increased rating 
claim and the date of his total left shoulder arthroplasty, 
it is not necessary to address the issue of referral for 
extraschedular consideration.


ORDER

The claim for an increased rating for the service-connected 
residuals of a left shoulder disability is granted in part; a 
70 percent rating is granted for the period between January 
10, 1992, and February 8, 1999, inclusive, subject to the 
laws and regulations governing the award of government 
benefits. 


REMAND

In March 1999, following the veteran's total left shoulder 
arthroplasty, the RO assigned a temporary 100 percent rating 
under 38 C.F.R. § 4.30 (1999), effective February 9, 1999.  
After that period of convalescence, the temporary total 
rating was reduced to 20 percent, effective April 1, 2000.  

Before a determination can be made as to the current level of 
disability of the veteran's post-total shoulder arthroplasty 
condition, a complete and thorough VA examination is 
necessary.  Therefore, the case will be remanded to the RO 
for the conduct of a VA examination and for further 
adjudication of the veteran's claim for an increased rating 
higher than the 20 percent evaluation in effect as of April 
1, 2000.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his left knee 
disorder claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must obtain copies of all 
relevant VA medical records that have 
been developed since the veteran's 
February 1999 total left shoulder 
arthroplasty.

2.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the degree of 
disability attributable to his left 
shoulder condition since the February 
1999 total arthroplasty.  The examining 
physician must specifically discuss the 
relevant ranges of motion in degrees, 
both active and passive, and must 
explicitly indicate at which ranges of 
motion pain becomes apparent.  The 
examiner should be provided with the 
veteran's claims folder and should 
review the veteran's medical history 
prior to conducting the examination.  
All appropriate tests and studies should 
be accomplished at this time.  The 
examination report should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a rating higher than the 20 percent in effect 
since April 1, 2000, for service-connected residuals of a 
left shoulder disability may be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case.  The case should thereafter be returned to the Board 
for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 



